               Case 18-19441-EPK           Doc 319      Filed 11/26/18      Page 1 of 4



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

In re:

160 Royal Palm, LLC,                                     Case No. 18-19441-EPK

Debtor.                                                  Chapter 11
____________________________________/

                   RESPONSE IN OPPOSITION TO KK-PB FINANCIAL,
                       LLC’S REQUEST FOR JUDICIAL NOTICE

         160 Royal Palm, LLC (the “Debtor”) hereby responds to Secured Creditor KK-PB

Financial, LLC’s Request for Judicial Notice [ECF No. 168] (the “Motion”) filed by KK-PB

Financial, LLC (“KK-PB”) as follows:

         1.     In the Motion, KK-PB requests that the Court, pursuant to Federal Rule of Evidence

201: (a) take judicial notice of complaints, exhibits attached to a complaint, an order allowing an

amended complaint, a state court case docket, and two federal indictments (collectively, the

“Documents”); and (b) permit KK-PB “to use such pleadings, papers, dockets, and documents in

any reasonable manner as evidence” in its litigation of several contested matters that are now set

for evidentiary hearing on December 6, 2018.

         2.     While Rule 201 permits courts to take judicial notice of facts, “[j]udicial notice of

a particular fact is appropriate if the fact is not subject to reasonable dispute in that it is either (1)

generally known within the territorial jurisdiction of the trial court or (2) capable of accurate and

ready determination by resort to sources whose accuracy cannot reasonably be questioned. In

order for a fact to be judicially noticed under Rule 201(b), indisputability is a prerequisite.” In re

Seminole Walls & Ceilings Corp., 2006 WL 2374720, at *1 (Bankr. M.D. Fla. 2006) (internal

quotation marks omitted). The effect of a court taking judicial notice of a fact is “to preclude a



{2234/000/00418246}
              Case 18-19441-EPK          Doc 319      Filed 11/26/18     Page 2 of 4



party from introducing contrary evidence and in effect, directing a verdict against him as to the

fact noticed . . . .” Seminole Walls, 2006 WL 2374720 at *1. “A court has wide discretion to take

judicial notice of facts, but the process is highly limited and such discretion must be exercised with

caution.” Louis J. Pearlman Enterprises, 398 B.R. 59, 66 (Bankr. M.D. Fla. 2008).

       3.      While it is beyond reasonable dispute that the Documents were filed by various

persons in several civil and criminal proceedings on the dates indicated on such Documents, the

facts alleged in such Documents---including the fact that any exhibits are authentic documents---

are not beyond dispute. For example, paragraphs 6 and 10 of the Fourth Amended Complaint

attached to the Motion as Exhibit A state that KK-PB lent the sum of $27,750,000 to the Debtor

and that KK-PB has a senior secured interest in the real property of the Debtor. Such allegations

are disputed by the Debtor in the contested matters referenced above. See ECF No. 103, at ¶¶14,

18, 36, 79, and 81; see ECF No. 163, at ¶¶10, 12, 14, 18, 46, and 60. Moreover, Exhibit E to the

Motion is comprised of an alleged frequently-asked-questions investment solicitation document

attached to a complaint which states that a “Bridge Loan of $29,500,000 USD was obtained from

a Wealthy Private Equity Source. These funds along with Mr. Matthews’ Equity Investment were

used to bring the Palm House to the present and continuous development position. A portion of

the $39,500,000 EB-5 Investment will be used as repayment of this Bridge Loan.” One of the

facts in dispute in the contested matters is whether KK-PB concealed the note and mortgage that

forms the basis of its secured claim in order to induce investments into the Palm House Hotel

project by foreign individuals who were promised a first position lien on the real property and did

not have knowledge of any preexisting senior lien interest. See ECF No. 103, at ¶82; see ECF No.

163, at ¶16, 18, and 20. Therefore, judicial notice of the statements set forth in Exhibit E to the

Motion is improper because such statements, if judicially noticed, may irrefutably support a



{2234/000/00418246}                               2
              Case 18-19441-EPK          Doc 319      Filed 11/26/18     Page 3 of 4



contention that the foreign investors were on notice that they would be in a junior position as to

the real property.

       4.      Accordingly, the Debtor has no opposition to the Court taking judicial notice that

the Documents were filed by various persons in several civil and criminal proceedings on the dates

indicated on such Documents, but opposes the Court admitting the Documents into evidence,

attributing any truth to the statements made within the Documents, or attributing any authenticity

to any of the non-pleading exhibits contained in the Documents. See In re British American

Insurance Company Limited, 2014 WL 891561, at *7 (Bankr. S.D. Fla. 2014) (“The effect of such

judicial notice is that the Court takes as true only that such documents were on file on the dates

given by the Secretary of State but does not attribute any truth to the statements made in the

documents. The evidentiary effect of such statements, and any potential dispute relating to them,

should be considered at trial.”) (internal quotation marks and citation omitted); see also In re Louis

J. Pearlman Enterprises, Inc., 398 B.R. at 66 (“The Court takes judicial notice of the existence of

the Plea Agreement . . . but does not take judicial notice of its contents as adjudicative facts. The

Plea Agreement shall not be admitted into evidence at this time.”).




{2234/000/00418246}                               3
                Case 18-19441-EPK       Doc 319      Filed 11/26/18     Page 4 of 4



          WHEREFORE, the Debtor respectfully requests that, if the Court grants the Motion, it

only does so to the extent set forth above and therefore does not (a) admit the Documents into

evidence, (b) attribute truth to any statement made in the Documents, or (c) deem any of the non-

pleading exhibits contained in the Documents as authentic.

                                              Respectfully submitted,
                                              SHRAIBERG, LANDAU, & PAGE, P.A.
                                              Attorney for the Debtor
                                              2385 NW Executive Center Drive, #300
                                              Boca Raton, Florida 33431
                                              Telephone: 561-443-0800
                                               Facsimile: 561-998-0047
                                               ependergraft@slp.law

                                              By: /s/ Eric Pendergraft
                                                      Eric Pendergraft
                                                      Florida Bar No. 91927

                                ATTORNEY CERTIFICATION
          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida, and I am in compliance with the additional qualifications to

practice in this Court as set forth in Local Rule 2090-1(A).

                                 CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that a true and correct copy of the foregoing was served on

November 26, 2018, via CM/ECF to all parties registered to receive such notice via electronic

filing.

                                                     /s/ Eric Pendergraft




{2234/000/00418246}                              4
